Exhibit 10.5

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT, dated as of January 14, 2015
(this “Amendment”), among PARLEX 4 UK FINCO, LLC and PARLEX 4 FINANCE, LLC (the
“Sellers”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”). Other than as specified herein, capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Sellers and Buyer are parties to that certain Master Repurchase
Agreement, dated as of December 20, 2013, as amended by that certain Amendment
No. 1 to Master Repurchase Agreement, dated as of June 27, 2014 (the “Repurchase
Agreement”); and

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer agree as follows:

SECTION 1. Amendment to Master Repurchase Agreement. The defined term “Maturity
Date” is hereby amended and restated in its entirety to read as follows:

“Maturity Date” shall mean January 7, 2018 or the immediately succeeding
Business Day, if such day shall not be a Business Day.

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which this Amendment is executed and
delivered by a duly authorized officer of each Seller and Buyer and acknowledged
and agreed by Guarantor.

SECTION 3. Representations and Warranties. On and as of the date first above
written, Parlex 4 Finance, LLC, hereby represents and warrants to Buyer with
respect to the Repurchase Agreement and the Other Repurchase Agreement, and
Parlex 4 UK Finco, LLC hereby represents and warrants to Buyer with respect to
the Repurchase Agreement that (a) it is in compliance with all the terms and
provisions set forth in the Repurchase Agreement and the Other Repurchase
Agreement, as applicable, on its part to be observed or performed, (b) after
giving effect to this Amendment, no Default or Event of Default under (i) the
Repurchase Agreement or (ii) the Other Repurchase Agreement (as such terms are
defined in the Other Repurchase Agreement), as applicable, has occurred and is
continuing, (c) after giving effect to this Amendment, the representations and
warranties contained in Article 9 of the Repurchase Agreement and the Other
Repurchase Agreement, as applicable, are true and correct in all material
respects as though made on such date (except for any such representation or
warranty that by its terms refers to a specific date other than the date first
above written, in which case it



--------------------------------------------------------------------------------

shall be true and correct in all material respects as of such other date), and
(d) no “Termination Event,” “Event of Default” or “Potential Event of Default”
or any similar event by either Seller, however denominated, shall have occurred
and be continuing under any Hedging Transaction under (i) the Repurchase
Agreement or (ii) the Other Repurchase Agreement (as such term is defined in the
Other Repurchase Agreement), as applicable.

SECTION 4. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment, between Buyer and Sellers, and agrees
that it continues to be bound by the Guarantee Agreement to the extent of the
Obligations (as defined therein), as such obligations may be modified pursuant
to this Amendment, and (b) that, as of the date hereof, Buyer is in compliance
with its undertakings and obligations under the Repurchase Agreement, the
Guarantee Agreement and each of the other Repurchase Documents.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its respective terms;
provided, however, that upon the Amendment Effective Date, all references in the
Repurchase Agreement to the “Transaction Documents” shall be deemed to include,
in any event, this Amendment. Each reference to Repurchase Agreement in any of
the Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.

SECTION 6. Counterparts. This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

SECTION 7. Costs and Expenses. Sellers shall pay Buyer’s reasonable actual out
of pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment.

SECTION 8. Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

To the extent that any party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

 

-2-



--------------------------------------------------------------------------------

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against any Seller or its
property in the courts of other jurisdictions.

SECTION 9. WAIVER OF JULY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[SIGNATURES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION,

a national banking association organized under the laws of the United States

By:

/s/ Daniel Rood

Name: Daniel Rood

Title: Executive Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement



--------------------------------------------------------------------------------

SELLERS:

 

PARLEX 4 UK FINCO, LLC,

a Delaware limited liability company

By:

/s/ Douglas Armer

Name: Douglas Armer

Title:   Managing Director, Head of Capital

    Markets and Treasurer

 

PARLEX 4 FINANCE, LLC,

a Delaware limited liability company

By:

/s/ Douglas Armer

Name: Douglas Armer

Title:   Managing Director, Head of Capital

    Markets and Treasurer

Acknowledged and Agreed:

BLACKSTONE MORTGAGE TRUST,

INC., a Maryland corporation, in its capacity as

Guarantor, and solely for purposes of

acknowledging and agreeing to the terms of this

Amendment:

 

By:

/s/ Douglas Armer

Name:

Title:

Douglas Armer

Managing Director, Head of Capital

Markets and Treasurer

 

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement